Citation Nr: 1203840	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-30 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include depression, bipolar disorder, and schizophrenia.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for pes planus with a toe deformity.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1978.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2008.  

The Veteran presented testimony at a Board hearing before the undersigned Acting Veterans Law Judge in June 2011.  A transcript of the hearing is associated with the claims folder.  The Veteran submitted additional pertinent evidence at the hearing with a waiver of agency of original jurisdiction consideration pursuant to 38 C.F.R. § 20.1304.  Therefore, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).  

The issue of whether new and material evidence has been received to reopen the claim for service connection for pes planus with a toe deformity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On June 9, 2011, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing the appeal as to the claim of service connection for a psychiatric disorder to include depression, bipolar disorder, and schizophrenia.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal as to the claim for service connection for a psychiatric disorder to include depression, bipolar disorder, and schizophrenia are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2011).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On June 9, 2011, prior to the promulgation of a decision in the appeal, a written statement was received from the Veteran.  In this statement, the Veteran expressed his clear intent to withdraw the claim of service connection for a psychiatric disorder to include depression, bipolar disorder, and schizophrenia from the pending appeal.

Hence, as there is no allegation of error of fact or law remaining for appellate consideration at this time, the appeal as to this matter is dismissed.  



ORDER

The appeal of the claim of service connection for a psychiatric disorder to include depression, bipolar disorder, and schizophrenia is dismissed.   


REMAND

In a June 2008 statement submitted in support of the April 2008 claim to reopen, the Veteran indicated that he had been treated for his foot disability at the Livermore VA facility.  Review of the record shows that the RO conducted searches for VA treatment records from the Palo Alto healthcare system and the Texas healthcare system.  It does not appear that a search was made for VA records showing treatment of the foot disability from the Livermore VA facility.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of the Veteran's treatment of the foot disability from the Livermore VA facility and incorporate any such records into the Veteran's claims file.  If the records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Following completion of all indicated development, the RO should readjudicate the issue of whether new and material evidence has been received to reopen the claim for service connection for pes planus with a toe deformity in light of all the evidence of record.  If any benefits sought on appeal remains denied, the RO should provide a full responsive Supplemental Statement of the Case to the Veteran and his representative and afford them with a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


